           Case 2:17-cr-00267-APG-GWF Document 53 Filed 03/29/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     ALEXANDRA MICHAEL
 4   Assistant United States Attorney
     501 Las Vegas Blvd., South, Ste. 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6418
 6
     Alexandra.m.michael@usdoj.gov
 7
     Representing the United States of America
 8

 9
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

     UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00267-APG-GWF
11

12                           Plaintiff,             STIPULATION TO CONTINUE
                                                    GOVERNMENT’S RESPONSE TO
13                vs.                               DEFENDANT’S MOTION TO SUPPRESS
                                                    (Second Request)
14   JOSE BUENROSTRO,
15                           Defendant.
16
            IT IS HEREBY STIPULATED AND AGREED, by and between, the United States
17
     of America, through the undersigned, together with Crane Pomerantz, Esq., counsel for
18

19   defendant JOSE BUENROSTRO, that the Government’s Response to Defendant’s Motion

20   to Suppress currently due on March 29, 2019, be vacated and continued until April 3, 2019.
21
            This stipulation is entered for the following reasons:
22
            1.      The government needs additional time to research and review Defendant’s
23

24
                    Motion to Suppress and file a response.

25          2.      The parties agree to the continuance.
26
            3.      The defendant is currently in custody and agrees to the continuance.
27
            4.      For the reasons stated above, the ends of justice would best be served by a
28
                    continuance of the government’s response deadline.
                                                    1
          Case 2:17-cr-00267-APG-GWF Document 53 Filed 03/29/19 Page 2 of 4



 1         5.     The additional time requested by this stipulation is made in good faith and
 2
                  not for purposes of delay.
 3
           6.     Additionally, denial of this request for continuance could result in a
 4

 5
                  miscarriage of justice.

 6         7.      The additional time requested by this stipulation is excludable in computing
 7
                  the time within which the trial herein must commence pursuant to the Speedy
 8
                  Trial Act, Title 18, United States Code, Section 3161(h)(1)(D) and 3161(h)(7)
 9
                  and Title 18, United States Code, Section 3161(h)(7)(A) when considering the
10

11                factors under Title 18, United States Code, Sections 3161(h)(7)(B),

12                3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv).
13
           8.     This is the second request for a continuance filed herein.
14
     Dated this 29th day of March, 2019
15
     NICHOLAS A. TRUTANICH
16
     United States Attorney
17
            /s/                                      /s/
18   ALEXANDRA MICHAEL                         CRANE POMERANTZ
19
     Assistant United States Attorney          Counsel for Defendant JOSE BUENROSTRO

20

21

22

23

24

25

26

27

28


                                                  2
         Case 2:17-cr-00267-APG-GWF Document 53 Filed 03/29/19 Page 3 of 4



 1                          UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                   Case No. 2:17-cr-00267-APG-GWF
 4
                         Plaintiff,              ORDER GRANTING STIPULATION TO
 5                                               CONTINUE GOVERNMENT’S
              vs.                                RESPONSE TO DEFENDANT’S MOTION
 6                                               TO SUPPRESS
     JOSE BUENROSTRO,
 7
                        Defendant.               (Second Request)
 8

 9
                                      FINDING OF FACTS
10
         This stipulation is entered for the following reasons:
11

12       1.     The government needs additional time to research and review Defendant’s
13              Motion to Suppress and file a response.
14
         2.     The parties agree to the continuance.
15
         3.     The defendant is currently in custody and agrees to the continuance.
16

17       4.     For the reasons stated above, the ends of justice would best be served by a

18              continuance of the government’s response deadline.
19
         5.     The additional time requested by this stipulation is made in good faith and
20
                not for purposes of delay.
21
         6.     Additionally, denial of this request for continuance could result in a
22

23              miscarriage of justice.

24       7.      The additional time requested by this stipulation is excludable in computing
25
                the time within which the trial herein must commence pursuant to the Speedy
26
                Trial Act, Title 18, United States Code, Section 3161(h)(1)(D) and 3161(h)(7)
27

28
                and Title 18, United States Code, Section 3161(h)(7)(A) when considering the


                                                 3
             Case 2:17-cr-00267-APG-GWF Document 53 Filed 03/29/19 Page 4 of 4



 1                 factors under Title 18, United States Code, Sections 3161(h)(7)(B),
 2
                   3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv).
 3
             8.    This is the second request for a continuance filed herein.
 4

 5

 6                                             ORDER
 7
             Based on the pending Stipulation of counsel, and good cause appearing therefore, IT
 8
     IS HEREBY ORDERED, that Government’s Response to Defendant’s Motion to
 9
                                                                                  April 3 __,
     Suppress, currently set for March 29, 2019, be vacated and continued until ________
10

11   2019.
12

13
                                                ________________________________________
14
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
